United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pulaski, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1424
Issued: October 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2014 appellant filed a timely appeal from the April 29, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last OWCP merit decision of record was the
May 14, 2013 decision.2 Because more than 180 days has elapsed between the last merit
decision and the filing of this appeal on June 10, 2014, the Board lacks jurisdiction to review the
merits of this claim.3

1

5 U.S.C. §§ 8101-8193.

2

The record contains a September 10, 2013 decision of OWCP affirming the May 14, 2013 decision. Appellant
filed an earlier appeal with the Board on September 9, 2013 and under the principles discussed in Douglas E.
Billings, 41 ECAB 880 (1990), OWCP’s September 10, 2013 decision, issued while the Board had jurisdiction over
the matter in dispute in that prior appeal, is null and void. See Linda Thompson, 51 ECAB 694 (2000).
3

See 20 C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 20, 2011 OWCP accepted that appellant, then a 54-year-old rural mail
carrier, sustained bilateral thumb osteoarthritis and bilateral thumb synovitis due to the repetitive
motions required by her job over the years. Appellant continued to work for the employing
establishment in a limited-duty position.
On October 11, 2011 and March 20, 2012 Dr. Alton L. Hunter, Jr., an attending Boardcertified orthopedic surgeon, performed left and right thumb carpometacarpal (CMC)
arthroplasty with ligament reconstruction graft transfer respectively. Both procedures were
authorized by OWCP.
In an October 31, 2012 report, Dr. Hunter provided an impairment rating for appellant’s
hands. The impairment rating incorporated findings of his October 11, 2012 physical
examination of appellant, including the findings that no pain was reported with grind testing or
CMC shucking and that range of motion in both thumbs was normal. Dr. Hunter opined or
found that appellant had a 10 percent permanent impairment of her left hand and a 10 percent
permanent impairment of her right hand under the standards of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009). He indicated that
appellant had reached maximum medical improvement for both hands.
For the left hand, under Table 15-2 on page 394 of the sixth edition of the A.M.A.,
Guides, appellant had a 26 percent digit impairment using the diagnosis-based rating method for
thumb CMC arthroplasty, an impairment which corresponded to a 10 percent impairment rating
for the left hand. For the right hand, under Table 15-2, appellant had a 26 percent digit
impairment using the diagnosis-based rating method for thumb CMC arthroplasty, an impairment
which corresponded to a 10 percent impairment rating for the right hand.
On April 30, 2013 appellant filed a claim for a schedule award due to her accepted work
conditions.
On May 7, 2013 an OWCP medical adviser reported that he reviewed the medical
evidence, including the October 31, 2012 report of Dr. Hunter. He explained that he agreed with
Dr. Hunter’s impairment rating methods and indicated that appellant had a 10 percent permanent
impairment of her left hand and a 10 percent permanent impairment of her right hand under the
sixth edition of the A.M.A., Guides.
In a May 14, 2013 decision, OWCP granted appellant a schedule award for a 10 percent
permanent impairment of her left hand and a 10 percent permanent impairment of her right hand.
The award ran for 48.8 weeks from October 31, 2012 to October 7, 2013 and was based on the
opinions of Dr. Hunter and OWCP’s medical adviser.

2

In a February 12, 2014 decision,4 the Board affirmed OWCP’s finding that appellant did
not meet her burden of proof to establish that she had more than 10 percent permanent
impairment of her left hand and 10 percent permanent impairment of her right hand, for which
she received a schedule award. The Board found that Dr. Hunter conducted a proper impairment
rating evaluation under the standards of the A.M.A., Guides and concluded that appellant had 10
percent permanent impairment of her left hand and 10 percent permanent impairment of her right
hand. Moreover, an OWCP medical adviser stated on May 7, 2013 that he agreed with
Dr. Hunter’s impairment rating methods.
In a February 19, 2014 letter addressed to OWCP and received on February 24, 2014,
appellant requested reconsideration of her claim.5 Appellant asserted in her letter that it was
incorrect for Dr. Hunter to indicate that there was no pain reported with grind testing or CMC
shucking in that she had pain in both hands at that time and she still had debilitating pain today.
She noted that her continuing aches and pains were so severe that she often had to take
painkilling medication. Appellant indicated she had legitimate limitations, including the
inability to turn a doorknob or open a water bottle and asserted that she should receive 244
weeks of compensation for the loss of use of both hands.
The record also contains an April 15, 2014 letter, received on April 25, 2014, in which
she requested reconsideration.6 Appellant included the same text contained in her February 19,
2014 letter but also noted that she had a permanent restriction of no repetitive lifting over 10
pounds in both hands which left her unemployable. She resubmitted documents that had
previously been considered by OWCP, including an October 31, 2012 report of Dr. Hunter and
the findings of an October 29, 2012 functional capacity evaluation.
In an April 29, 2014 decision, OWCP denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a). It noted that her February 19 and April 15,
2014 letters did not identify any error in fact of law in OWCP’s prior schedule award decisions.
The issue in the present case is a medical issue that must be supported by proper medical
evidence. However, appellant did not provide new medical evidence for consideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and

4

Docket No. 13-2064 (issued February 12, 2014).

5

Appellant actually stated that she was requesting reconsideration of the Board’s February 12, 2014 decision, but
OWCP interpreted the letter as a request for reconsideration before OWCP under 5 U.S.C. § 8128. The record also
contains a February 20, 2014 letter addressed to the Board which includes the same text.
6

In this letter, appellant requested reconsideration of her case by OWCP.

7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

3

pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.10 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record11 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.12 While a reopening of a case may be predicated solely on
a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.13
ANALYSIS
As noted above, the Board does not have jurisdiction for a merit review of a prior OWCP
decision. The issue presented on appeal is whether appellant has met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In the February 19 and April 15, 2014 letters, submitted as part of in her reconsideration
request, appellant asserts that she was entitled to additional schedule award compensation
because she had severe hand pain and accompanying physical limitations.14 However, she did
not show that OWCP erroneously applied or interpreted a specific point of law. Appellant did
not advance a new and relevant legal argument. The underlying issue in this case is whether the
medical evidence shows that appellant has more than a 10 percent permanent impairment of her
left hand and a 10 percent permanent impairment of her right hand under the standards of the
sixth edition of the A.M.A., Guides.15
A claimant may be entitled to a merit review by submitting new and relevant evidence,
but appellant did not submit any new and relevant medical evidence in this case.16 Appellant
claimed that she was entitled to 244 weeks of schedule award compensation, but she did not
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

12

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

13

John F. Critz, 44 ECAB 788, 794 (1993).

14

Appellant asserted that it was incorrect to state that Dr. Hunter, an attending Board-certified orthopedic
surgeon, had indicated that there was no pain reported with grind testing or CMC shucking. However, a review of
the record reveals that Dr. Hunter did, in fact, make such a finding on October 11, 2012.
15

See Bobbie F. Cowart, 55 ECAB 746 (2004).

16

Appellant resubmitted documents that had previously been considered by OWCP, including an October 31,
2012 report of Dr. Hunter and the findings of an October 29, 2012 functional capacity evaluation. The submission
of these documents would not require reopening of appellant’s claim for merit review because the Board has held
that the submission of evidence which repeats or duplicates evidence already in the case record does not address the
particular issue involved does not constitute a basis for reopening a case. See supra note 11.

4

submit medical evidence showing such a loss. Under FECA, 244 weeks of compensation is paid
for complete loss of a hand and compensation for partial losses is proportionate.17 Given that
appellant has a 10 percent impairment in each hand (20 percent total for both hands) it was
appropriate that she received proportionate compensation for her partial loss in the amount of
48.8 weeks.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

5 U.S.C. §§ 8107(c)(3), 8107(c)(19).

5

